Exhibit 10.2
FOURTH AMENDMENT TO
NOTE PURCHASE AGREEMENT
     THIS FOURTH AMENDMENT TO NOTE PURCHASE AGREEMENT, dated as of June 11, 2010
(this “Amendment”), to that certain Note Purchase Agreement, dated as of May 27,
2004 (as amended by that certain First Amendment to Note Purchase Agreement
dated as of May 31, 2004, that certain Second Amendment to Note Purchase
Agreement dated as of October 23, 2008 and that certain Third Amendment to Note
Purchase Agreement dated as of November 6, 2008 and as in effect immediately
prior to the effectiveness of this Amendment, the “Existing Note Purchase
Agreement”), among The J. M. Smucker Company, an Ohio corporation (the
“Company”), and the purchasers signatory thereto (together with their
successors, transferees and assigns, collectively, the “Noteholders”) pursuant
to which the Company issued to the Noteholders its 4.78% Senior Notes due
June 1, 2014 in the aggregate principal amount of $100,000,000 (collectively,
the “Notes”). Capitalized terms used herein shall have the respective meanings
ascribed thereto in the Existing Note Purchase Agreement unless herein defined
or the context shall otherwise require.
RECITALS:
     A. The Noteholders are the holders of all of the outstanding Notes.
     B. The Company and the Noteholders now desire to amend the Existing Note
Purchase Agreement in the respects, but only in the respects, hereinafter set
forth.
     NOW THEREFORE, for good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the Company and the Noteholders do
hereby agree as follows:
1. AMENDMENTS.
1.1. Amendment to Section 21.6 (Accounting Terms).
     Section 21.6 of the Existing Note Purchase Agreement is hereby deleted in
its entirety, and a new Section 21.6 is hereby inserted in its place, to read as
follows:
     “21.6 Accounting Terms.
     All accounting terms used herein which are not expressly defined in this
Agreement have the meanings respectively given to them in accordance with GAAP.
Except as otherwise specifically provided herein, (a) all computations made
pursuant to this Agreement shall be made in accordance with GAAP, and (b) all
financial statements shall be prepared in accordance with GAAP. Notwithstanding
the foregoing or any other provision of this Agreement, for purposes of
determining compliance with the financial covenants contained in this Agreement,
any election by the Company to measure any portion of a non-derivative financial
liability at fair value (as permitted by Financial Accounting Standards Board
Accounting Standards Codification Section 825-10 or any similar accounting
standard), other than to reflect a hedge of such non-derivative

 



--------------------------------------------------------------------------------



 



financial liability (including both interest rate and foreign currency hedges),
shall be disregarded and such determination shall be made as if such election
had not been made.”
1.2. Amendment to Section 11 (Events of Default).
     Section 11(f) of the Existing Note Purchase Agreement is hereby deleted in
its entirety, and a new Section 11(f) is hereby inserted in its place, to read
as follows:
“(f) the Company or any Significant Subsidiary
     (i) is in default (as principal or as guarantor or other surety) in the
payment of any principal of or premium or Make-Whole Amount or interest on any
Indebtedness (other than Indebtedness under this Agreement and the Notes) that
is outstanding in an aggregate principal amount of at least $5,000,000 beyond
any period of grace provided with respect thereto (after giving effect to any
consents or waivers in respect thereof); or
     (ii) is in default in the performance of or compliance with any term of any
evidence of any Indebtedness under (x) the Bank Credit Agreement, (y) the 2009
Bank Credit Agreement or (z) any other Indebtedness with an outstanding
principal amount of at least $40,000,000 individually or, together with other
Indebtedness, with an aggregate principal amount of at least $75,000,000 or, in
the case of each of clauses (x), (y) and (z), of any mortgage, indenture or
other agreement relating thereto or any other condition exists, and as a
consequence of such default or condition such Indebtedness has become, or has
been declared (or one or more Persons are entitled at such time to declare such
Indebtedness to be), due and payable before its stated maturity or before its
regularly scheduled dates of payment; or
     (iii) as a consequence of the occurrence or continuation of any event or
condition (other than the passage of time or the right of the holder of
Indebtedness to convert such Indebtedness into equity interests), (x) the
Company or such Significant Subsidiary has become obligated to purchase or repay
Indebtedness under (1) the Bank Credit Agreement, (2) the 2009 Bank Credit
Agreement or (3) any other Indebtedness with an outstanding principal amount of
at least $40,000,000 individually or, together with other Indebtedness, with an
aggregate principal amount of at least $75,000,000 before its regular maturity
or before its regularly scheduled dates of payment, or (y) one or more Persons
have the right at such time to require the Company or such Significant
Subsidiary so to purchase or repay such Indebtedness; or”
     1.2. Amendment to Schedule B.
     Schedule B to the Existing Note Purchase Agreement is hereby amended by
inserting the following new definition into such Schedule, in its proper
alphabetical order, to read as follows:

-2-



--------------------------------------------------------------------------------



 



     ““2009 Bank Credit Agreement” means that certain unsecured revolving credit
facility by and among the Company, Smucker Foods of Canada Corp. (formerly known
as Smucker Foods of Canada Co.), the guarantors party thereto from time to time,
Bank of Montreal, as Agent, and the lenders party thereto from time to time,
dated as of October 29, 2009, as such agreement may be amended or restated from
time to time.”
2. NO OTHER MODIFICATIONS; CONFIRMATION.
     All the provisions of the Notes, and, except as expressly amended, modified
and supplemented hereby, all the provisions of the Existing Note Purchase
Agreement, are and shall remain in full force and effect. As of the Effective
Date (defined below), all references in the Notes to the “Note Purchase
Agreement” shall be references to the Existing Note Purchase Agreement, as
modified by this Amendment and as hereafter amended, modified or supplemented in
accordance with its terms.
3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
     To induce the Noteholders to execute and deliver this Amendment (which
representations shall survive such execution and delivery), the Company
represents and warrants to the Noteholders that:
     (a) all of the representations and warranties contained in Section 5 of the
Existing Note Purchase Agreement are correct with the same force and effect as
if made by the Company on the date hereof (or, if any representation or warranty
is expressly stated to have been made as of a specific date, as of such date),
except that the representations contained in Sections 5.4, 5.5 and 5.15 of the
Note Purchase Agreement were true and correct as of the date of the Closing;
     (b) Smucker LLC is a limited liability company duly organized, validly
existing and in good standing under the laws of the state of Ohio;
     (c) The Folgers Coffee Company (“Folgers”) is a corporation duly organized,
validly existing and in good standing under the laws of the state of Delaware;
     (d) this Amendment has been duly authorized, executed and delivered by the
Company and constitutes a legal, valid and binding obligation, contract and
agreement of the Company, enforceable against it in accordance with its terms,
except as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws or equitable principles relating to or limiting
creditors’ rights generally;
     (e) the Existing Note Purchase Agreement and the Guaranty Agreements of
Smucker LLC and Folgers each constitute a legal, valid and binding obligation,
contract and agreement of the Company, Smucker LLC and Folgers, respectively,
enforceable against them in accordance with their respective terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws or equitable principles relating to or limiting creditors’
rights generally;

-3-



--------------------------------------------------------------------------------



 



     (f) the execution, delivery and performance by the Company of this
Amendment (i) has been duly authorized by all requisite corporate action and, if
required, shareholder action, (ii) does not require the consent or approval of
any governmental or regulatory body or agency or registration, filing or
declaration with, any Governmental Authority, and (iii) will not (A) violate
(1) any provision of law, statute, rule or regulation or its certificate of
incorporation, bylaws or operating agreement, (2) any order of any court or any
rule, regulation or order of any other agency or government binding upon it, or
(3) any provision of any material indenture, agreement or other instrument to
which it is a party or by which its properties or assets are or may be bound, or
(B) result in a breach of or constitute (alone or with due notice or lapse of
time or both) a default under any indenture, agreement or other instrument
referred to in clause (iii)(A)(3) of this paragraph (f); and
     (g) as of the date hereof, no Default or Event of Default has occurred
which is continuing.
4. EFFECTIVENESS.
     The amendments set forth in Section 1 of this Amendment shall become
effective only upon the date of the satisfaction in full of the following
conditions precedent (which date shall be the “Effective Date”):
4.1. Execution and Delivery of this Amendment.
     The Company shall have delivered to each Noteholder a counterpart hereof,
duly executed and delivered by the Company, Smucker LLC, Folgers and the
Required Holders.
4.2. Representations and Warranties.
     The representations and warranties of the Company made in Section 3 of this
Amendment shall remain true and correct in all respects as of the Effective
Date.
4.3. No Injunction, etc.
     No injunction, writ, restraining order or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority.
4.4. Amendment to 2000 Note Purchase Agreement.
     The Company shall have delivered to the Noteholders a fully executed copy
of that certain Sixth Amendment to Note Purchase Agreements, dated as of the
date hereof, by and among the Company and each of the Persons signatory thereto
with respect to those certain separate Note Purchase Agreements, each dated as
of August 23, 2000, together with each of the other instruments and agreements
executed and/or delivered in connection therewith, in each case in form and
substance reasonably satisfactory to the Required Holders.

-4-



--------------------------------------------------------------------------------



 



4.5. Amendment to 2007 Note Purchase Agreement.
     The Company shall have delivered to the Noteholders a fully executed copy
of that certain Third Amendment to Note Purchase Agreement, dated as of the date
hereof, by and among the Company and each of the Persons signatory thereto with
respect to that certain Note Purchase Agreement, dated as of May 31, 2007,
together with each of the other instruments and agreements executed and/or
delivered in connection therewith, in each case in form and substance reasonably
satisfactory to the Required Holders.
4.6. Amendment to 2008 Note Purchase Agreement.
     The Company shall have delivered to the Noteholders a fully executed copy
of that certain Second Amendment to Note Purchase Agreement, dated as of the
date hereof, by and among the Company and each of the Persons signatory thereto
with respect to that certain Note Purchase Agreement, dated as of October 23,
2008, together with each of the other instruments and agreements executed and/or
delivered in connection therewith, in each case in form and substance reasonably
satisfactory to the Required Holders.
4.7. Payment of Special Counsel Fees.
     The Company shall have paid on or before the Effective Date the reasonable
fees, charges and disbursements of Bingham McCutchen LLP, the Noteholders’
special counsel, to the extent reflected in a statement of such counsel rendered
to the Company at least one Business Day prior to the Effective Date.
5. EXPENSES.
     Whether or not this Amendment shall become effective, the Company will
promptly (and in any event within thirty (30) days of receiving any statement or
invoice therefor) pay all fees, expenses and costs relating to this Amendment,
including, but not limited to, the reasonable fees of the Noteholders’ special
counsel, Bingham McCutchen LLP, incurred in connection with the preparation,
negotiation and delivery of this Amendment and any other documents related
thereto. In addition, the Company will pay all such fees, expenses and costs set
forth in any subsequent statement within 30 days of its receipt thereof. Nothing
in this Section 5 shall limit the Company’s obligations pursuant to Section 15.1
of the Existing Note Purchase Agreement.
6. MISCELLANEOUS.
     6.1. This Amendment constitutes a contract between the Company and the
Noteholders for the uses and purposes hereinabove set forth, and may be executed
in any number of counterparts, each executed counterpart constituting an
original, but all together only one agreement. Each counterpart may consist of a
number of copies hereof, each signed by less than all, but together signed by
all, of the parties hereto. Delivery of an executed signature page by facsimile
or other electronic transmission shall be effective as delivery of a manually
signed counterpart of this Amendment.

-5-



--------------------------------------------------------------------------------



 



     6.2. Whenever any of the parties hereto is referred to, such reference
shall be deemed to include the successors and assigns of such party, and all the
promises and agreements contained in this Amendment by or on behalf of the
Company and the Noteholders shall bind and inure to the benefit of the
respective successors and assigns of such parties, whether so expressed or not.
     6.3. This Amendment constitutes the final written expression of all of the
terms hereof and is a complete and exclusive statement of those terms.
     6.4. THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND
THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW YORK
EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD REQUIRE
THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.
[Remainder of page intentionally left blank. Next page is signature page.]

-6-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused the execution of this
Amendment by duly authorized officers of each as of the date hereof.

                  THE J. M. SMUCKER COMPANY    
 
           
 
  By:
Name:   /s/ Debra A. Marthey
 
Debra A. Marthey    
 
  Title:   Treasurer    

Accepted and Agreed to:

              METROPOLITAN LIFE INSURANCE COMPANY
on behalf of itself and as investment manager of:    
 
            METLIFE INSURANCE COMPANY OF CONNECTICUT    
 
           
By:
Name:
  /s/ Judith A. Gulotta
 
Judith A. Gulotta        
Title:
  Managing Director        

                  PRIME REINSURANCE COMPANY, INC.         By:   Conning, Inc.,
as Investment Manager        
 
               
 
  By:
Name:   /s/ John H. DeMallie
 
John H. DeMallie        
 
  Title:   Director        
 
                NATIONAL BENEFIT LIFE INSURANCE COMPANY         By:   Conning,
Inc., as Investment Manager        
 
               
 
  By:
Name:   /s/ John H. DeMallie
 
John H. DeMallie        
 
  Title:   Director        

 



--------------------------------------------------------------------------------



 



              THE PRUDENTIAL INSURANCE COMPANY
OF AMERICA    
 
           
By:
Name:
  /s/ David S. Quackenbush
 
David S. Quackenbush        
Title:
  Vice President        
 
            GENWORTH LIFE INSURANCE COMPANY    
 
           
By:
Name:
  /s/ Stephen DeMotto
 
Stephen DeMotto        
Title:
  Investment Officer        

                  TRUSTMARK INSURANCE COMPANY         By:   Advantus Capital
Management, Inc.        
 
               
 
  By:
Name:   /s/ Thomas B. Houghton
 
Thomas B. Houghton        
 
  Title:   Vice President        
 
                AMERICAN FIDELITY ASSURANCE COMPANY         By:   Advantus
Capital Management, Inc.        
 
               
 
  By:
Name:   /s/ Thomas B. Houghton
 
Thomas B. Houghton        
 
  Title:   Vice President        
 
                THE LAFAYETTE LIFE INSURANCE COMPANY         By:   Advantus
Capital Management, Inc.        
 
               
 
  By:
Name:   /s/ Thomas B. Houghton
 
Thomas B. Houghton        
 
  Title:   Vice President        

 



--------------------------------------------------------------------------------



 



                  INDUSTRIAL-ALLIANCE PACIFIC LIFE INSURANCE COMPANY     By:  
Advantus Capital Management, Inc.        
 
               
 
  By:
Name:   /s/ Thomas B. Houghton
 
Thomas B. Houghton        
 
  Title:   Vice President        
 
                GREAT WESTERN INSURANCE COMPANY         By:   Advantus Capital
Management, Inc.        
 
               
 
  By:
Name:   /s/ Thomas B. Houghton
 
Thomas B. Houghton        
 
  Title:   Vice President        

              MODERN WOODMEN OF AMERICA        
 
           
By:
Name:
  /s/ Douglas A. Pannier
 
Douglas A. Pannier        
Title:
  Portfolio Manager — Private Placements        

 



--------------------------------------------------------------------------------



 



GUARANTOR ACKNOWLEDGEMENT
     The undersigned hereby acknowledges and agrees to the terms of the Fourth
Amendment to Note Purchase Agreement, dated as of June 11, 2010 (the
“Amendment”), amending that certain Note Purchase Agreement, dated as of May 27,
2004, as amended by that certain First Amendment to Note Purchase Agreement
dated as of May 31, 2004, that certain Second Amendment to Note Purchase
Agreement dated as of October 23, 2008 and that certain Third Amendment to Note
Purchase Agreement dated as of November 6, 2008 (as amended, the “Note Purchase
Agreement”), among The J. M. Smucker Company, an Ohio corporation, and the
holders of Notes party thereto. The undersigned hereby confirms that the
Guaranty Agreement to which the undersigned is a party remains in full force and
effect after giving effect to the Amendment and continues to be the valid and
binding obligation of the undersigned, enforceable against the undersigned in
accordance with its terms, subject to any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditor’s rights generally or by equitable principles.
     Capitalized terms used herein but not defined are used as defined in the
Note Purchase Agreement.
[Reminder of page intentionally left blank. Next page is a signature page.]

 



--------------------------------------------------------------------------------



 



     Dated as of June 11, 2010

                  J.M. SMUCKER LLC    
 
           
 
  By:
Name:   /s/ Debra A. Marthey
 
Debra A. Marthey    
 
  Title:   Treasurer    
 
                THE FOLGERS COFFEE COMPANY    
 
           
 
  By:
Name:   /s/ Debra A. Marthey
 
Debra A. Marthey    
 
  Title:   Treasurer    

 